Citation Nr: 0200913	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gastritis and 
nausea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which held that new and material evidence 
had not been submitted to reopen claims for entitlement to 
service connection for headaches and for gastritis and 
nausea.  In March 2001, the Board, following its 
determination that new and material evidence had been 
submitted to reopen the veteran's claims of entitlement to 
service connection, remanded the case so that additional 
development of the evidence could be accomplished.  
Subsequently, the RO, in August 2001, denied the veteran's 
claims for service connection for headaches and for gastritis 
and nausea.  The case was then returned to the Board for 
further appellate consideration.


REMAND

As was noted in the previous remand, in March 2001, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001) 
applies in the instant case.  Implementing regulations were 
recently published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These changes in the regulations also apply in 
the instant case.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Review of the evidentiary record indicates that in its March 
2001 Remand, the Board pointed out that while the veteran's 
claims for entitlement to service connection had been 
reopened, it was determined at that time that the case was 
not yet ready for final appellate review.  Specifically, the 
Board found that further evidentiary development was needed.

The Board noted in March 2001 that the veteran complained of 
severe headaches during his period of active duty which were 
caused by working in the sun.  It was also noted that several 
private medical treatment records were of record which showed 
that the veteran was diagnosed as having recurrent headaches.  
In addition, it was also noted that a private physician in 
August 1999 had, in effect, provided an opinion concerning a 
relationship between the veteran's headache problems and his 
period of service.  The Board also pointed out in March 2001 
that the veteran had complained of an upset stomach and 
nausea during his period of service.  It was also noted that 
the above-mentioned private physician in August 1999 had, in 
noting that the veteran had suffered from bouts of gastritis 
associated with his headaches since the early 1980's, opined 
that the veteran's "symptom complex" had its inception 
while he served in Vietnam.  

Regarding the above-mentioned evidentiary development, the 
Board, in March 2001, found that based upon the facts of the 
case that a professional medical opinion should be sought as 
to the etiology of the veteran's current headaches, gastritis 
and nausea.  Specifically, the veteran was to be scheduled 
for a VA examination(s) to be conducted by the appropriate 
specialists.  Review of the record shows that this was 
accomplished in June 2001.  The reports of VA neurological 
and digestive examination reports, both dated in June 2001, 
have been associated with the record.  

Review of the VA neurological examination report shows that 
the examiner diagnosed chronic headaches, mixed, with 
vascular as well as tension-type features.  The examiner 
opined, regarding the exact time of the onset of the 
veteran's headaches, that he could not find any significant 
treatment records in the veteran's service medical records.  
He added that the veteran was only seen on one occasion 
during service for headaches which seemed to be related to 
the veteran's exposure to heat.  The examiner also noted that 
records reviewed had indicated that the veteran had informed 
at least one examiner that his headaches started after his 
military discharge.  It was further mentioned that neurologic 
evaluation of the veteran was normal.  

Review of the VA digestive conditions examination report 
shows that the examiner opined that the veteran suffered from 
severe headaches which were accompanied by nausea.  It was 
added that the diagnosis of nausea did not stand alone, but 
was rather related to the veteran's migraine-type headaches.  
The examiner also mentioned that the veteran's "headaches 
appear to have started when he was out in Vietnam."  The 
examiner also indicated that the veteran's diagnosis of 
gastritis was a histologic one and was usually reached 
following endoscopy and biopsy and histologic examination of 
a tissue sample.  The examiner also opined that the veteran's 
nausea was a direct result of his severe headaches.  

The record does not show that the two VA examiners, following 
their June 2001 examinations of the veteran, "specif[ied] 
whether it is at least as likely as not that the veteran's 
headache disorder is attributable to his period of active 
duty" or "render[ed] an opinion as to whether it is at 
least likely as not that...[the veteran's diagnosed nausea] is 
attributable to his period of service," respectively.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Therefore, 
based upon the above-cited lack of compliance concerning the 
medical opinions which were to be ascertained following the 
June 2001 examinations, this matter must again be returned to 
the RO for additional development.  

The Board also notes that review of the June 2001 VA 
digestive disorders examination report shows that the 
examiner indicated that the veteran's diagnosis of gastritis 
was a histologic one and is usually reached following 
endoscopy and biopsy and histologic examination of a tissue 
sample.  Review of the record does not show that such testing 
was accomplished.

While the Board regrets the delay involved in again remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not withstand scrutiny by the 
Court.  For that reason, to ensure due process, and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following development:

1.  The RO should again notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claims.  See Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
veteran's headaches or gastritis and 
nausea which have not already been 
associated with the claims folder.  The 
RO should again specifically seek to 
contact Dr. Constant in an effort to 
ascertain whether he has submitted all 
treatment records, to include any and all 
records dated before 1985, regarding 
treatment provided the veteran.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  

2.  The RO should arrange for the VA 
neurologist who conducted the June 2001 
examination or if he is no longer with 
the VA another neurologist to, following 
an independent review of the examination 
report completed in June 2001, by means 
of an addendum, specify whether it is at 
least as likely as not that the chronic 
headaches disorder diagnosed in June 2001 
is attributable to the veteran's period 
of active duty.  The addendum should 
include a complete rationale for all 
opinions expressed and should be made 
part of the claims folder.  If the 
physician deems additional examinations 
and/or tests are required, they should be 
conducted.  

3.  The RO should arrange for the VA 
digestive disorders specialist who 
conducted the June 2001 examination or if 
he is no longer with the VA another 
appropriate specialist to, following an 
independent review of the examination 
report completed in June 2001, by means 
of an addendum, specify whether it is at 
least as likely as not that the nausea 
disorder diagnosed in June 2001 is 
attributable to the veteran's period of 
active duty, to include any residual 
relationship to the above-mentioned 
diagnosed headaches disorder.  
Additionally, it is again pointed out 
that in June 2001 it was indicated that 
the "diagnosis of gastritis was a 
histologic one and is usually reached 
following endoscopy and biopsy and 
histologic examination of a tissue 
sample."  As such, concerning the 
veteran's claimed gastritis disorder, the 
above-named tests and examinations should 
be conducted.  Thereafter, if gastritis 
is diagnosed, the examiner should specify 
whether it is at least as likely as not 
that the diagnosed gastritis disorder is 
attributable to the veteran's period of 
active duty, to include any residual 
relationship to the above-mentioned 
diagnosed headaches disorder.  The 
addendum should include a complete 
rationale for all opinions expressed and 
should be made part of the claims folder.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2001).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."); 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the entire 
record to determine if all of the 
evidence warrants the grant of service 
connection for headaches and/or gastritis 
and nausea.  

7.  If the action remains adverse to the 
veteran in any way, he and his 
representative should be furnished a SSOC 
which summarizes the pertinent evidence, 
fully cites the applicable legal 
provisions, and reflects detailed reasons 
and bases for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




